DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission on 01/09/2022 has been entered.   Upon entering the submission, claim 41 is amended.  Claims 1-16,19-24, 30, 33, and 40 are cancelled.  New claims 43-45 are added.  Claims 17-18, 25-29, 31-32, 34-39, and 41-45 are pending.  Claims 31-32, and 34-36 remain withdrawn.

Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 01/09/2022 and 06/24/2022, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.

Response to RCE Submission
Claim rejection under 35 U.S.C.§103(a)
 
Applicants’ argument has been fully considered, but is not sufficient to overcome the rejection.  
Specifically, Applicant argues that “The Examiner points out that Examples 2-20, and 23-27 in this reference are directed to methods of separating oil from biomass without adding NaCl and that claims 1-10 do not include the limitation of adding a salt.”.  See 1st page of Remarks.  Applicant misinterprets the Examiner’s previous 103(a) rejection because the Examiner does not point out that Examples 2-20, and 23-27 are directed to methods of separating oil from biomass without adding NaCl.  See the excerpt of the previous 103(a) rejection mailed on 10/12/2021 at page 8.
	The Office action further articulates that the difference would have been prima facie obvious because the difference is taught and/or suggested by the “688 publication and claims 1- 10 of the ‘696 publication. 
The “688 publication teaches the cells and/or a lysed cell composition can be heated in a closed system or in a system with an evaporator cells and/or lysed cell composition can be heated in a system with an evaporator such that a portion of the water present in the cells and/or the lysed cell composition is removed by evaporation. The “688 publication also discloses working Examples 2-20, and 23-27 drawn to the methods of separation of the oil from the biomass without adding NaCl. Furthermore, claims 1-10 of the ‘696 publication do not include the limitation of adding a salt in the separation process which suggests that adding a salt in the cell broth in the separation process is an optional step.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
Therefore, the “696 publication in view of the “688 publication would have rendered Applicant’s claim 17 obvious.  The rejection is maintained.

Obviousness-type double patenting rejection
  
Applicant’s argument over the ODP rejection over the co-pending Application US16/317,249 is on the ground that In re Aller was not concerned with a double patenting rejection. There is a clear difference in the scope of the current claims in that the claims in the ‘249 application require that lysis be performed using a cell wall degrading enzyme in an incubation at 50°C to 70°C, for at least one hour and at a pH where the enzyme is active. Thus, the claim differs substantially from current claim 17 which does not restrict the way in which cells are lysed and does not require a similar incubation.
Applicant’s argument is found not persuasive.  In re Aller applies to obvious-type rejection including ODP rejection as long as the comparison among the claims of instant Applicant and the `249 Application.   In terms of the argument that  the ‘249 application requires that lysis is performed using a cell wall degrading enzyme in an incubation at 50°C to 70°C, for at least one hour and at a pH where the enzyme is active, it should be pointed out that instant claim 17 steps b)-d) are drawn to lysing the cells of the biomass (including enzymatic lysis [0016] of Applicant’s specification), heating the suspension obtained in step b) to at 80°C to 100°C, and adjusting pH to 9.0 to 11.5; and maintaining at least 10 hours.  According to MPEP§2111, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  In step b) of current claim 18, lysis may be performed by any means including the way described in working Example 1 of Applicant’s specification at p.18, wherein the cells were enzymatically lysed at 60°C at a pH= 7.5 for 3 hours, where the lysis enzyme Alcalase® is active (in the range of 6.5-7.5).   Therefore, step b) of applicant’s claim 17 is also defined in step b) of claim 18 of the ‘249 application.  In addition, steps c)-g) of claim 18 of the `249 application would have been obvious over steps c)-e) of the present claim 17.  Furthermore, the decision In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) goes into significant detail about changes in concentration and clearly indicates that the burden is on applicant to show criticality of these changes as a result that is different in kind and not merely different in degree:
"Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931, 24 USPQ 52; In re Waite et al, 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 C.C.P.A. (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 C.C.P.A. (Patents) 1193, 156 F.2d 72, 70 USPQ 204.
However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 22 C.C.P.A. (Patents) 1313, 77 F.2d 627, 25 USPQ 433 ; In re Normann et al., 32 C.C.P.A. (Patents) 1248,150 F.2d 708, 66 USPQ308; In re Irmscher, 32 C.C.P.A. (Patents) 1259,150 F.2d 705, 66 USPQ 314 . More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 C.C.P.A. (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213 ; Allen et al. v. Coe, 77 App. D. C. 324, 135 F.2d 11, 57 USPQ 136 ." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)"
In the absence of unexpected results, one of ordinary skill in the art at the time of the invention would have been motivated to optimize the amount of the components, pyridoxine, magnesium chloride, and folic acid in view of the teachings in Lange and said optimization could have been accomplished by one of ordinary skill in the art through routine experimentation.  Therefore, the ODP rejection over the ‘249 application is maintained. 
Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-18, 25-29, 37-39, and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/095696 (“the `696 publication”) in view of WO2015/095688 (“the `688 publication”) and U.S. Patent No. 5,622,710 (“the `710 patent”).

Determination of the scope and content of the prior art (MPEP §2141.01)
Claim 1 of the `696 publication discloses a process for obtaining a microbial oil comprising one or more polyunsaturated fatty acids (PUFAs) from one or more microbial cells, wherein the process comprises: (a) lysing the cells comprising the microbial oil to form a lysed cell composition; (b) treating the lysed cell composition to form an oil-containing emulsion; (c) separating the oil-containing emulsion from the lysed cell composition; (d) demulsifying the oil-containing emulsion; and (e) recovering the oil.  Claims 1-10 of the ‘696 publication do not include the limitation of adding a salt in the cell broth of the separation process.  Only claim 11 of the ‘696 publication discloses the process of claims 1-10 step (b) further comprises adding a salt in the cell broth.  Claim 11 and Examples 2-9 of the ‘696 publication disclose the process comprising the step of adding a salt in the cell broth.   However, claim 11 is not the whole disclosure of the ‘696 publication.  Adding a salt in the cell broth in the separation process is an optional step because the processes disclosed in claim 1 and paragraph [0069] of the `696 publication do not require adding a salt to the lysed cell composition. 
 
The `688 publication discloses a process for obtaining a microbial oil comprising one or more polyunsaturated fatty acids from one or more microbial cells in the lysed cell composition without adding salt, wherein the polyunsaturated fatty acid is selected from docosahexaenoic acid (DHA), eicosapentaenoic acid (EPA), docosapentaenoic acid (DPA), and the microbial cells are algae, yeast, fungi, protist, or bacteria cells, see claims 15 and 18.   The `688 publication teaches the cells and/or a lysed cell composition can be heated in a closed system or in a system with an evaporator cells and/or lysed cell composition can be heated in a system with an evaporator such that a portion of the water present in the cells and/or the lysed cell composition is removed by evaporation. In some embodiments, a process comprises heating cells and/or a lysed cell composition in a system with an evaporator to remove up to 1%, 5%, 10%, 15%, 20%, 25%, 30%, 35%, 40%, 45% or 50% by weight (or volume) of water present in the cells and/or the lysed cell composition, see paragraph [0051] at page 19.  The `688 publication discloses working Examples 2-20, and 23-27 drawn to the methods of separation of the oil from the biomass without adding NaCl.  

The `710 patent teaches a method of making animal feed additive pellets from fermentation broth through spray drying therefore a total dry matter content of more than 90 wt. -%, see EXAMPLEs 1-6 and claim 6.  

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claim 17 and Example 2 of the `696 publication is that the instantly claimed method is carried out without the addition of any salts for salting out the oil, while Example 2 of the `696 publication teaches the method comprising addition of NaCl salt in an amount of 2% by weight of the cell broth for salting out the oil. 
 
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, the difference is taught and/or suggested by the `688 publication and claims 1-10 of the ‘696 publication.  The `688 publication teaches a process for obtaining a microbial oil comprising one or more polyunsaturated fatty acids from one or more microbial cells in the lysed cell composition without adding salt, wherein the cells and/or a lysed cell composition can be heated in a closed system or in a system with an evaporator cells and/or lysed cell composition can be heated in a system with an evaporator such that a portion of the water present in the cells and/or the lysed cell composition is removed by evaporation.  The `688 publication also discloses working Examples 2-20, and 23-27 drawn to the methods of separation of the oil from the biomass without adding NaCl.  Furthermore, claims 1-10 of the ‘696 publication do not include the limitation of adding a salt in the separation process, which suggests adding a salt in the cell broth in the separation process is an optional step.  It should be pointed out that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In considering all the previously cited prior art as a whole, the examined claims would have been obvious over the prior art teaching.  Therefore, the `696 publication in view of the `688 publication would have rendered amended claim 17 obvious. 

In terms of claim 18, Example 2 of the `696 publication teaches the suspension of step c) was heated to 90°C, and pH=9.7 for 18 hours.

In terms of claims 25-26, the `696 publication does not teach the process comprises further step of conversion of the water, salt, residual oil and cell debris containing heavy phase into a dried biomass with a total dry matter content of more than 90 wt.-%; or the conversion into a dried biomass is carried out by concentrating the heavy phase to a dry matter content of 30-50 wt.-% and subsequently spray granulating using a fluidized bed granulator. However, the difference is taught and/or suggested by the `710 patent teaches a method of making animal feed additive pellets from fermentation broth through spray drying therefore a total dry matter content of more than 90 wt. -%, see EXAMPLEs 1-6 and claim 6.  The motivation for conversion of the water, salt, residual oil and cell debris containing heavy phase into a dried biomass is to use the dried biomass from fermentation broth through spray drying to make animal feed.  

In terms of claims 27 and 37, claim 14 of the '696 publication discloses the cells are contained in a fermentation broth. The lysed cell composition is in the form of an oil-in-water emulsion comprising a mixture of a continuous aqueous phase and a dispersed oil phase, and a dispersed oil phase is present in a concentration of about 1% to about 60%, see paragraph [0102], It can be broadly interpreted into claim 27 as “a fermentation broth with a biomass density of at least 80 g/l”.

In terms of claims 28-29, and 38-39, see Examples 1-10 of the `696 publication.

In terms of claim 41, Examples 1-10 of the `696 publication teaches that the separation of oil from the emulsion by centrifuging, a mechanical means. 

In terms of claim 42 depending on claim 17, wherein more than 90 wt.-% of the oil contained in the biomass is separated from the biomass and isolated, it would still be obvious because the method of claim 17 would have been obvious over the cited prior art.   

In terms of claim 43, wherein after lysing cells in step b), and prior to the demulsification of steps c) and d), the suspension is concentrated to a total dry matter content of 30 to 60 wt.-% by evaporation of water,  the `688 publication teaches the cells and/or a lysed cell composition can be heated in a closed system or in a system with an evaporator cells and/or lysed cell composition can be heated in a system with an evaporator such that a portion of the water present in the cells and/or the lysed cell composition is removed by evaporation. In some embodiments, a process comprises heating cells and/or a lysed cell composition in a system with an evaporator to remove up to 1%, 5%, 10%, 15%, 20%, 25%, 30%, 35%, 40%, 45% or 50% by weight (or volume) of water present in the cells and/or the lysed cell composition, see paragraph [0051] at page 19.

In terms of claims 44-45, wherein the suspension is concentrated to a total dry matter content of preferably 35 to 55 wt.-% by evaporation of water at a temperature not higher than 100°C, or 80°C to about 90°C,  the `688 publication teaches the cells and/or a lysed cell composition can be heated in a closed system or in a system with an evaporator cells and/or lysed cell composition can be heated in a system with an evaporator such that a portion of the water present in the cells and/or the lysed cell composition is removed by evaporation. In some embodiments, a process comprises heating cells and/or a lysed cell composition in a system with an evaporator to remove up to 1%, 5%, 10%, 15%, 20%, 25%, 30%, 35%, 40%, 45% or 50% by weight (or volume) of water present in the cells and/or the lysed cell composition, see paragraph [0051] at page 19.  The `688 publication teaches heating the lysed cells composition from about 10°C to about 90°C, see paragraph [0049] at page 17.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);   In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 17-18, 25-29, 31-32, 34-39, and 41-45 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 18-20, 24-32, and 38-39 of co-pending U.S. Patent Application No. 16/317,249 (“the `249 application”) published as US20190300818.

Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicants’ claims 17-18, 25-29, 37-39, and 41-45 and claims 18-20, 24-32, and 38-39 of the `249 application are drawn to a method of isolating a polyunsaturated fatty acids (PUFAs) containing lipid from a biomass, comprising the steps as claimed in the processes. 
                         

Conclusions
Claims 17-18, 25-29, 37-39, and 41-45 are rejected.
Claims 31-32 and 34-36 remain withdrawn.
	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731